                Case 1:20-cv-09177 Document 1 Filed 11/02/20 Page 1 of 7



AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
By:    ALINE R. FLODR
       STEPHANIE LAKE
       SHEB SWETT
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, New York 10007
       (212) 637-6522

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - X
                                                               :
  UNITED STATES OF AMERICA,                                    :
                                                               :
                         Plaintiff,                            :
                                                               :
              -v.-                                             :
                                                               :
  $12,350,565.35 IN UNITED STATES                              :   VERIFIED CIVIL COMPLAINT
  CURRENCY FORMERLY CONTAINED IN                               :   FOR FORFEITURE
  MORGAN STANLEY ACCOUNT 654-071515, :
  HELD IN THE NAME OF “HAMPUS ASSETS, :                            20 Civ. _____________
  INC.,”                                                       :
                                                               :
  and                                                          :
                                                               :
  $10,849,434.65 IN UNITED STATES                              :
  CURRENCY FORMERLY CONTAINED                                  :
  IN MORGAN STANLEY ACCOUNT 654-                               :
  072401, HELD IN THE NAME OF “KAUNAS :
  ASSETS CORP.,”                                               :
                                                               :
                    Defendants-in-rem.                         :
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - - X

         Plaintiff United States of America, by its attorney, Audrey Strauss, Acting United States

Attorney for the Southern District of New York, for its verified civil complaint, alleges, upon

information and belief, as follows:
             Case 1:20-cv-09177 Document 1 Filed 11/02/20 Page 2 of 7



               1.      This action is brought pursuant to Title 18, United States Code, Section

981(a)(1)(A) by the United States of America seeking the forfeiture of the following amounts of

money:

               a.      $12,350,565.35 in United States currency formerly contained in Morgan
                       Stanley account 654-071515, held in the name of “Hampus Assets, Inc.”;
                       and

               b.      $10,849,434.65 in United States currency formerly contained in Morgan
                       Stanley account 654-072401, held in the name of “Kaunas Assets Corp.”;

 (1.a through 1.b collectively, the “Defendants- in-rem”).

               2.      This Court has original jurisdiction over this forfeiture action pursuant to

Title 28, United States Code, Sections 1345 and 1355.

               3.      Venue is proper pursuant to Title 28, United States Code, Section

1355(b)(1)(A), which provides that a forfeiture action may be brought in the district court for the

district in which any of the acts or omissions giving rise to the forfeiture occurred, and pursuant

to Section 1395(b) and(c) of the same title, which provides that a civil forfeiture proceeding for

the forfeiture of property may be brought “in any district where such property is found” or “any

district into which the property is brought.”

               4.      Agents of the United States Drug Enforcement Administration (“DEA”)

seized the Defendants- in-rem on or about August 8, 2019 from two brokerage accounts (the

“Target Accounts”) pursuant to a seizure warrant issued by the United States District Court for

the Southern District of New York, in connection with the DEA’s investigation of a money

laundering operation organized to launder proceeds from the sale of narcotics.

               5.      Venue is also proper pursuant to Title 28, United States Code, Section

1395 because the Defendants- in-rem are currently held in the Seized Asset Deposit Fund

Account of the United States Marshals Service (the “USMS”) located within the judicial district
               Case 1:20-cv-09177 Document 1 Filed 11/02/20 Page 3 of 7



for the Southern District of New York.

                6.     As set forth below, there is probable cause to believe that the Defendants-

in-rem are subject to forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(A) as

property involved in violation of Title 18, United States Code, Section 1956 (money laundering),

or property traceable thereto.

                7.     Drug trafficking organizations (“DTOs”) based in Mexico and elsewhere

often transfer their narcotics proceeds from the United States to the country in which the DTO

operates through a shadow financial system commonly known as the Black Market Peso

Exchange (“BMPE”). DTOs, after having amassed bulk United States currency, will sell that

currency to money-laundering brokers at a discount, who retrieve the bulk cash in the United

States and deposit it into shell accounts in the United States while paying the DTOs for the bulk

cash in pesos. At the same time, the money-laundering brokers will purchase bulk pesos from

individuals in Mexico or elsewhere who wish to transfer money to the United States while

circumventing the banking system. The money-laundering brokers will pay for these pesos by

transferring narcotics proceeds from the U.S.-based shell accounts to accounts controlled by the

individuals.

                8.     As part of an investigation of international money laundering, the DEA

used confidential sources to facilitate certain transactions on the BMPE in order to develop

evidence for criminal prosecutions (the “DEA Undercover Operation”). When the confidential

sources bought narcotics proceeds on the BMPE, those funds were retrieved by either an

undercover law enforcement officer or a cooperating source, and then deposited into a DEA

undercover account until the confidential sources received instructions about where to send the

proceeds.
              Case 1:20-cv-09177 Document 1 Filed 11/02/20 Page 4 of 7



               9.     Between on or about October 9, 2018 and on or about March 19, 2019, as

part of the DEA Undercover Operation, DEA confidential sources retrieved approximately $4

million of narcotics proceeds that were then sent to a bank account that was involved in the

BMPE (“Bank Account-1”). Bank Account-1 received additional narcotics proceeds from

sources other than the DEA Undercover Operation.

               10.    As set forth in more detail below, the Target Accounts were used to

launder narcotics proceeds as part of the BMPE by receiving millions of dollars from Bank

Account-1.

               11.    The Target Accounts were opened as follows:

                      a.      On or about September 1, 2017, brokerage account number 654-

071515 was opened at Morgan Stanley in the name of Hampus Assets, Inc. (the “Hampus Assets

Account”), with four authorized signatories on the Hampus Assets Account (the “Four

Signatories”). Each of the Four Signatories provided addresses in Mexico as their primary

residences.

                      b.      On or about November 15, 2017, employees of a personal wealth

trust company based in Barbados (the “Trust Employees”) opened account number 654-072401

in the name of Kaunas Assets Corp. (the “Kaunas Account”).

                      c.      On or about November 27, 2017, one of the Four Signatories was

added as the beneficial owner of the Kaunas Account (“Individual-1”).

               12.    From the opening of the Hampus Assets Account, on or about September

1, 2017, through in or about April 2018, the Hampus Assets Account had no activity. Between in

or about April 2018 and in or about July 2018, the only activity was a transfer in or about April

2018 totaling approximately $2,650,433.68 from an account at UBS Bank that was affiliated
               Case 1:20-cv-09177 Document 1 Filed 11/02/20 Page 5 of 7



with Hampus Assets, which transfer included both cash and securities. Beginning in or about

July 2018, the Hampus Assets Account began receiving large wire deposits in rapid succession.

Many of these wire transfers came from Bank Account-1.

                13.      Between on or about July 16, 2018 and on or about February 5, 2019,

Bank Account-1 sent approximately 62 wires to the Hampus Assets Account, totaling

approximately $7,871,888.

                14.      On or about October 18, 2018, the Hampus Assets Account, which had

received transfers of narcotics proceeds from Bank Account-1, transferred $574,838.92 in assets

to an account held in the name of Individual-1. On or about December 5, 2018, Individual-1

requested that all assets in the Individual-1 Account be transferred to the Kaunas Account. On or

about December 27, 2018, the transfer, totaling approximately $3,232,160.38 was completed.

                15.      Based on the foregoing, there is probable cause to believe that the funds

held in the Target Accounts are subject to forfeiture as property involved in violations of Title

18, United States Code, Section 1956 (money laundering), or property traceable thereto.


                                   CLAIM FOR FORFEITURE

                             Forfeiture Under 18 U.S.C. § 981
 (Property Involved in a Transaction or Attempted Transaction in Violation of 18 U.S.C. §
                      1956 or Property Traceable to Such Property)

                16.      Paragraphs 1 through 15 of this Complaint are repeated and re-alleged as

if fully set forth herein.

                17.      Title 18, United States Code, Section 981(a)(1)(A) subjects to civil

forfeiture:

                         Any property, real or personal, involved in a transaction or attempted
                         transaction in violation of section 1956, 1957 or 1960 of this title, or any
                         property traceable to such property.
              Case 1:20-cv-09177 Document 1 Filed 11/02/20 Page 6 of 7



               18.     By reason of the foregoing the Defendants-in-rem are subject to forfeiture

to the United States pursuant to Title 18, United States Code, Section 981(a)(1)(A).

               WHEREFORE, plaintiff United States of America prays that process issue to

enforce the forfeiture of the Defendants-in-rem and that all persons having an interest in the

Defendants-in-rem be cited to appear and show cause why the forfeiture should not be decreed,

and that this Court decree forfeiture of the Defendants-in-rem to the United States of America for

disposition according to law, and that this Court grant plaintiff such further relief as this Court

may deem just and proper, together with the costs and disbursements of this action.


Dated: New York, New York
               02 2020
     November __,

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York
                                               Attorney for the Plaintiff
                                               United States of America


                                       By:
                                               ALINE R. FLODR
                                               STEPHANIE LAKE
                                               SHEB SWETT
                                               Assistant United States Attorney
                                               One St. Andrew’s Plaza
                                               New York, New York 10007
                                               Telephone: (212) 637-6522
Case 1:20-cv-09177 Document 1 Filed 11/02/20 Page 7 of 7
